Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-14-00269-CV

                                     Andrea COLLIE,
                                        Appellant

                                            v.
                             IBEX Staffing Solutions, Inc. and
                         IBEX STAFFING SOLUTIONS, INC.
                  and Pronto General Agency, Ltd. d/b/a Pronto Insurance,
                                        Appellees

                From the County Court at Law No. 10, Bexar County, Texas
                                 Trial Court No. 376802
                         Honorable Tina Torres, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      It is ORDERED that appellees recover their costs of appeal from appellant.

      SIGNED March 11, 2015.

                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice